Exhibit 10.5

FOURTH AMENDMENT TO DEVELOPMENT AGREEMENT

THIS FOURTH AMENDMENT TO DEVELOPMENT AGREEMENT (this “Amendment”) is entered
into effective as of the 31st day of March, 2020,  by and between IIP-MA 1 LLC,
a Delaware limited liability company  (“Landlord”),  PharmaCannis Massachusetts
Inc., a  Massachusetts corporation  (“Tenant”), and IIP Operating Partnership,
LP, a Delaware limited partnership (“Parent Company”).

RECITALS

A.        WHEREAS, Landlord, Tenant and Parent Company are parties to that
certain Development Agreement dated May 31, 2018, as amended (as so amended, the
“Existing Development Agreement”), providing for Tenant’s construction and
development of certain industrial and greenhouse Improvements on the Land and
for Landlord’s payment or reimbursement to Tenant for the costs of completing
the Improvements up to the Construction Contribution Amount, subject to and in
accordance with the terms of the Existing Development Agreement and the Lease,
for the property located at 465 Hopping Brook Road, Holliston, Massachusetts
01746;

B.         WHEREAS, Landlord, Tenant and Parent Company desire to modify and
amend the Existing Development Agreement only in the respects and on the
conditions hereinafter stated.

AGREEMENT

NOW, THEREFORE, Landlord, Tenant and Parent Company, in consideration of the
mutual promises contained herein and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, and intending to
be legally bound, agree as follows:

1.         Definitions.  For purposes of this Amendment, capitalized terms shall
have the meanings ascribed to them in the Existing Development Agreement unless
otherwise defined herein.  The Existing Development Agreement, as amended by
this Amendment, is referred to collectively herein as the “Development
Agreement.” From and after the date hereof, the term “Development Agreement,” as
used in the Existing Development Agreement and Lease, shall mean the Existing
Development Agreement, as amended by this Amendment.

2.         General Requirements.  The second sentence of Section 2.2 is hereby
amended and restated in its entirety as follows:

“Without limiting the foregoing, Tenant shall use commercially reasonable and
diligent efforts to cause the Completion Date to occur no later than July 31,
2020, provided that the Completion Date shall be subject to a day-for-day
extension for any actual delays resulting from events of force majeure beyond
the reasonable control of Tenant.”

3.         No Default.  Each of Tenant and Landlord represents, warrants and
covenants that, to the best of its knowledge, Landlord and Tenant are not in
default of any of their

 

 








 

respective obligations under the Existing Development Agreement and no event has
occurred that, with the passage of time or the giving of notice  (or both) would
constitute a default by either Landlord or Tenant thereunder.

4.         Effect of Amendment.  Except as modified by this Amendment, the
Existing Development Agreement and all the covenants, agreements, terms,
provisions and conditions thereof shall remain in full force and effect and are
hereby ratified and affirmed.  In the event of any conflict between the terms
contained in this Amendment and the Existing Development Agreement, the terms
herein contained shall supersede and control the obligations and liabilities of
the parties.

5.         Successors and Assigns.  Each of the covenants, conditions and
agreements contained in this Amendment shall inure to the benefit of and shall
apply to and be binding upon the parties hereto and their respective heirs,
legatees, devisees, executors, administrators and permitted successors and
assigns and sublessees.  Nothing in this section shall in any way alter the
provisions of the Development Agreement restricting assignment or subletting.

6.         Miscellaneous.  This Amendment becomes effective only upon execution
and delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Amendment are inserted and included solely for convenience
and shall not be considered or given any effect in construing the provisions
hereof.

7.         Authority.  Tenant guarantees, warrants and represents that the
individual or individuals signing this Amendment have the power, authority and
legal capacity to sign this Amendment on behalf of and to bind all entities,
corporations, partnerships, limited liability companies, joint venturers or
other organizations and entities on whose behalf such individual or individuals
have signed.

8.         Counterparts; Facsimile and PDF Signatures.  This Amendment may be
executed in one or more counterparts, each of which, when taken together, shall
constitute one and the same document.  A facsimile or portable document format
(PDF) signature on this Amendment shall be equivalent to, and have the same
force and effect as, an original signature.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 



2




 

IN WITNESS WHEREOF, Landlord, Tenant and Parent Company have executed this
Amendment as of the date and year first above written.

LANDLORD:

 

 

 

IIP-MA 1 LLC

 

 

 

 

 

By:

/s/ Brian Wolfe

 

Name:

Brian Wolfe

 

Title:

Vice President, General Counsel and Secretary

 

 

 

 

 

TENANT:

 

 

 

PHARMACANNIS MASSACHUSETTS, INC.

 

 

 

 

 

By:

/s/ Brett Novey

 

Name:

Brett Novey

 

Title:

President

 

 

 

 

 

PARENT COMPANY:

 

 

 

IIP OPERATING PARTNERSHIP, LP

 

 

 

 

 

By:

/s/ Brian Wolfe

 

Name:

Brian Wolfe

 

Title:

Vice President, General Counsel and Secretary

 

 

 

